DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 01, 2021.  In virtue of this amendment:
Claim 3 is cancelled; and thus,
Claims 1-2 and 4-20 are now pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0146119 of record) in view of Nerone (US 6,411,045 of record).
With respect to claim 1, Li discloses in figure 7 a light emitting diode (LED) assembly, comprising a substrate (24, e.g., a printed circuit board or substrate); at least one LED (18, e.g., LED array) arranged on the substrate (paragraph 0053, e.g., “LED array 18 … mounted on a single circuit board 24”); and a power converter module (68, 20, 22, e.g., rectifier and drivers are formed as a converting circuit to drive the LED array 18 thereof) integrally formed on the substrate (figure 7 and paragraph 0053, e.g., having the rectifier 68 and drivers 20-22 formed or mounted on the PCB 24).

    PNG
    media_image1.png
    634
    753
    media_image1.png
    Greyscale

Li does not explicitly disclose that the at least one LED operates on alternating current (AC) power and the power converter module is to convert a direct current (DC) of a voltage source to an AC to power the at least one LED.
Nerone discloses in figure 2 a light emitting diode (LED) assembly comprising at least one LED (170, 175, e.g., LEDs) and a power converter module (250, e.g., power supply circuit), wherein the at least one LED operates on alternating current (AC) power (figure 2 shows an inverting circuit 120-125 to convert a DC output voltage of a rectifier 105 to an AC output power to driver the LEDs 170, 175) and the power converter module is to convert a direct current (DC) of a voltage source (Vrec) to an AC (Vout) to power the at least one LED (see figure 2).

    PNG
    media_image2.png
    699
    1047
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the invention was made to modify the lighting assembly of Li with an DC/AC feature as taught by Nerone for the purpose of providing an AC power to drive the light source thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 2, the combination of Li and Nerone disclose that wherein the power converter module and the at least one LED are coupled on a same side of the substrate (figure 7 of Li shows the converter module 68, 20-22 and the LED array 18 are mounted on a same side of the PCB 24).
With respect to claim 4, the combination of Li and Nerone disclose that further comprising a digital transceiver (16, 28, e.g., transceiver) arranged on the substrate (see figure 7 of Li).

With respect to claim 7, Li discloses in figure 7 a light emitting diode (LED) assembly, comprising a substrate (24, e.g., a printed circuit board or substrate); at least one LED (18, e.g., LED array) arranged on the substrate (paragraph 0053, e.g., “LED array 18 … mounted on a single circuit board 24”); a power converter module (68, 20, 22, e.g., rectifier and drivers are formed as a converting circuit to drive the LED array 18 thereof) integrally formed on the substrate (figure 7 and paragraph 0053, e.g., having the rectifier 68 and drivers 20-22 formed or mounted on the PCB 24); and a digital transceiver (16, 28, e.g., a transceiver) arranged on the substrate (see figure 7).
Li does not explicitly disclose that the at least one LED operates on alternating current (AC) power and the power converter module is to convert a direct current (DC) of a voltage source to an AC to power the at least one LED.
Nerone discloses in figure 2 a light emitting diode (LED) assembly comprising at least one LED (170, 175, e.g., LEDs) and a power converter module (250, e.g., power supply circuit), wherein the at least one LED operates on alternating current (AC) power (figure 2 shows an inverting circuit 120-125 to convert a DC output voltage of a rectifier 105 to an AC output power to driver the LEDs 170, 175) and the power converter module is to convert a direct current (DC) of a voltage source (Vrec) to an AC (Vout) to power the at least one LED (see figure 2).
It would have been obvious to one of ordinary skill in the art at the invention was made to modify the lighting assembly of Li with an DC/AC feature as taught by Nerone for the purpose 
With respect to claim 8, the combination of Li and Nerone disclose that wherein the power converter module, the at least one LED and the digital transceiver are coupled on a same side of the substrate (figure 7 of Li shows the converter module 68, 20-22, the LED array 18 and the transceiver 28 are mounted on a same side of the PCB 24).
With respect to claim 11, the combination of Li and Nerone disclose that wherein the digital transceiver comprises a wireless transceiver (figure 7 of Li shows the transceiver 28 is a wireless transceiver).
With respect to claim 12, the combination of Li and Nerone disclose that further comprising an antenna (26, e.g. antenna) coupled to the wireless transceiver (see figure 7 of Li).
With respect to claim 13, the combination of Li and Nerone disclose that wherein the antenna comprises an external antenna (figure 1 of Li shows that the antenna 26 formed as an external antenna).
With respect to claim 14, the combination of Li and Nerone disclose that wherein the antenna is arranged on the substrate (figure 7 of Li shows the antenna 26 formed on the substrate 24).
With respect to claim 15, the combination of Li and Nerone disclose that wherein the antenna comprises a substrate antenna (see figure 7 of Li).
With respect to claim 16, the combination of Li and Nerone disclose that wherein the substrate, the at least one LED, the power converter module, and the digital transceiver are formed as part of an application specific integrated circuit (ASIC) (figure 7 of Li shows an ASIC feature).

Li does not explicitly disclose that the at least one LED operates on alternating current (AC) power and the power converter module is to convert a direct current (DC) of a voltage source to an AC to power the at least one LED.
Nerone discloses in figure 2 a light emitting diode (LED) assembly comprising at least one LED (170, 175, e.g., LEDs) and a power converter module (250, e.g., power supply circuit), wherein the at least one LED operates on alternating current (AC) power (figure 2 shows an inverting circuit 120-125 to convert a DC output voltage of a rectifier 105 to an AC output power to driver the LEDs 170, 175) and the power converter module is to convert a direct current (DC) of a voltage source (Vrec) to an AC (Vout) to power the at least one LED (see figure 2).
It would have been obvious to one of ordinary skill in the art at the invention was made to modify the lighting assembly of Li with an DC/AC feature as taught by Nerone for the purpose of providing an AC power to drive the light source thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

    PNG
    media_image3.png
    809
    939
    media_image3.png
    Greyscale

With respect to claim 18, the combination of Li and Nerone disclose that wherein the power converter module, the at least one LED, the monolithic capacitor and the digital transceiver are coupled on a same side of the substrate (figures 6-7 of Li shows the converter module 68, 20-22, the LED array 18, the capacitors C1-C6 and the transceiver 28 are mounted on a same side of the PCB 24).
With respect to claim 19, the combination of Li and Nerone disclose that wherein the digital transceiver comprises a wired transceiver (28, e.g., in figure 1 of Li shown the transceiver being wired thereof).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0146119 of record) in view of Nerone (US 6,411,045 of record) and further in view of Tada et al. (US 2018/0374834 of record).
With respect to claim 9, the combination of Li and Nerone disclose all claimed limitations, as expressly recited in claim 7, except for specifying that wherein the at least one LED comprises a plurality of LEDs, wherein a first subset of the plurality of LEDs is arranged on a first side of the substrate and a second subset of the plurality of LEDs is arranged on a second side of the substrate that is opposite the first side of the substrate.
Tada discloses in figure 4 at least one LED comprises a plurality of LEDs (1A, 1B, e.g., LEDs), wherein a first subset (1A) of the plurality of LEDs is arranged on a first side (upper side) of the substrate (2, e.g., substrate) and a second subset (1B) of the plurality of LEDs is arranged on a second side (lower side) of the substrate that is opposite the first side of the substrate (see figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of the combination of Li and Nerone with an opposite LED arrangement feature as taught by Tada for the purpose of providing a desired brightness level of the lighting device without any loss of transparency since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art (see paragraph 0045-0046 of Tada).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0146119 of record), Nerone (US 6,411,045 of record) and Tada et al. (US 2018/0374834 of record) and further in view of Lu et al. (US 2014/0184070 of record).
With respect to claims 6 and 10, the combination of Li, Nerone and Tada disclose all claimed limitations, as expressly recited in claims 1, 4, 7 and 9, except for specifying that the power converter module and the digital transceiver are arranged on opposite sides of the substrate.
Lu discloses in figure 2 an LED assembly comprising at least one LED (114), a power converter (112) and a substrate (PCB), wherein the LED and the converter are arranged on opposite sides of the substrate (see figure 2).

    PNG
    media_image4.png
    409
    826
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the LED assembly of Li by arranging the power converter being opposite side with the transceiver or the LED via the substrate as taught by Lu for the purpose of improving the illumination effect of the luminaire since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Lu (see paragraph 0038).
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Applicant argued that the Examiner’s attention is directed to the fact that Li and Nerone, alone or in any permissible combination, fail to describe or to suggest an LED assembly comprising at least one LED arranged on the substrate, wherein the at least one LED operates on alternating current (AC) power and a power converter module integrally formed on the substrate, wherein the power converter module is to convert a direct current (DC) of a voltage source to an AC to power the at least one LED, as positively claimed by independent claims 1, 7, and 17. Specifically, independent claims 1, 7, and 17 recite.
Examiner respectfully disagrees as the following reasons:
(1) In reference of Li (US 2020/0146119), figure 1 clearly discloses that a substrate 24 (e.g., a PCB or substrate), at least one LED 18 (e.g., LED array) formed on the substrate 24 and a power converter 22 and 68 (e.g., drivers and rectifier formed as a power converter to drive the LED array 18).  However, Li silently disclose that the power converter to convert a DC voltage to an AC voltage to driver the LED array18.  Therefore, in reference of Nerone, figure 2 clearly discloses the subject matter of the power converter having a converter 120-125 to convert a DC voltage to an AC output voltage to drive the LEDs 170-175 such that it would have been deemed obvious to modify the converter 22-68 of Li with a DC/AC converter as taught by Nerone to drive the LED source thereof.
(2) Examiner comments that the subject matter of claims 1, 7 or 17 includes three components of a substrate, an LED and a converter, where the LED and the converter formed on 
(3) Note: a rectifier is a converter to convert an AC voltage to a DC voltage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                            September 15, 2021